The habendum and the warranty are mixed and confused, as if written by one who had heard such words used, but the precise order, connection and meaning of which he did not understand. He conveys the land itself, "together with all and singular his right and title of, in and to the same" to the aforesaid Waugh and Finley, "to which he binds himself, his heirs, executors, administrators and assigns to warrant and forever defend," etc., "to the said Waugh and Finley, their heirs," etc., "to have and to hold and peacefully to possess free and clear from all incumbrances and claims of any and all persons whatsoever."
There is nothing indicating that the grantor intended only a life estate, for he says "all his title and interest," and he binds his heirs to the grantee's heirs. He evidently contemplates an everlasting thing of it, and the words may be so transposed as to give the conveyance of a fee simple, both form and substance. Phillips v. Thompson, 73 N.C. 543; Phillips v.Davis, 69 N.C. 117.
There is error.
PER CURIAM.                                                    Reversed.
Cited: Bunn v. Wells, 94 N.C. 69; Hodges v. Fleetwood, 102 N.C. 125;Anderson v. Logan, 105 N.C. 271; Real Estate Co. v. Bland, 152 N.C. 229.
Dist. Stell v. Barham, 87 N.C. 67.
(129)